DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 7, 27, no support in the original disclosure for the rod being linear and thus it constitutes new matter.  Note that applicant does not state that the drawings are to scale.  Regarding claim 25, no support in the original discloses for the second and third chamber remain at least partially within the first chamber after the seals are broken and thus it constitutes new matter.  Regarding claim 26, no support in the original disclosure for outer circumferential perimeter of the second and third chamber 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-10, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0191805 to Vogel et al (Vogel) in view of US 2009/0014449 to Dverin.
Regarding claim 1, Vogel discloses a multi-chamber beverage container (Fig 1) comprising a first chamber (4) containing a first fluid (€0017), a second chamber (3) containing at least one second consumable item (€0017) different than the first fluid, a tab (10) attached to a connector (12), wherein the connector extends through the second chamber (3), and a first seal (6) between the first (4) and second chamber (3), wherein the first seal (6) is attached to the connector (12) and configured to be broken in response to activation of the tab such that the first chamber and second chamber are in fluid communication (Fig 2).  Vogel further discloses wherein the tab (10) is generally disposed near a first end (top end) of the second 
Regarding claim 6, Vogel teaches the container of claim 3 but does not teach the recited dimensions of the second chamber as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions of the second chamber to the range as recited in order to optimize the amount of concentration in the overall mixture from the contents in the second chamber since where the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 7, the modified Vogel teaches the container of claim 1 but does not teach the connector being a linear rod.  However, Dverin further discloses connector being a linear rod (140).  One of ordinary skill in the art would have found it obvious to substitute the connector of Vogel with a functionally equivalent rod as suggested by Dverin in order to facilitate mixing since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 8, the modified Vogel further discloses second consumable item being a solid (€0017).
Regarding claim 9, the modified Vogel further discloses the tab (10) arranged to be activated by pivoting in relation to middle seal (13, Fig 1-2).
Regarding claim 10, the modified Vogel teaches the container of claim 1 but does not teach a lid over the container to keep tab from deploying until lid is removed.  However, Dverin further discloses a lid (125) over the container arranged to keep tab (135) from deploying until lid is removed.  One of ordinary skill in the art would have found it obvious to incorporate a lid to the Vogel container as suggested by Dverin in order to protect and cover the top of the sealed container.
Regarding claim 21, the modified Vogel further teaches putting different food itemjs in the chambers, each chamber being sealed (Dverin, €0002-0004).
Regarding claim 22, the modified Vogel further teaches second chamber having a height sufficient to container a non-fluid food item depending on the food item to be stored since it has the structure as recited.

Regarding claim 24, the modified Vogel further teaches activation of tab pulls connector (12) thereby breaking all the seals.
Regarding claim 25, the modified Vogel further teaches the second and third chambers remain at least partially in first chamber after seals are broken such that fluid is communicated through the openings simultaneously (Vogel, Fig 2).
Regarding claim 26, the modified Vogel teaches the container of claim 6 but does not teach circumferential perimeter of second and third chamber less than half circumferential perimeter of first chamber.  However, one of ordinary skill in the art would have found it obvious to change the dimensions of the chambers such that they were half that of the first chamber in order to adjust to different amounts of concentration and mixture since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from prior art device.   Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 11, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Dverin and US 2013/0146485 to Karabinis.
Regarding claim 11, the modified Vogel teaches the container of claim 10 but does not teach the lid attached to the tab.  However, Karabinis discloses a multi-chamber beverage container (Figs 3-4) and in particular discloses the closure used to activate a tab to remove seals to facilitate mixture.  Taken as a whole, one of ordinary skill in the art would have found it In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).
Regarding claim 27, the modified Vogel teaches the container of claim 1 but does not teach the connector being a linear rod.  However, Dverin further discloses connector being a linear rod (140).  One of ordinary skill in the art would have found it obvious to substitute the connector of Vogel with a functionally equivalent rod as suggested by Dverin in order to facilitate mixing since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.  Applicant argues that prior art does not teach an additional third chamber.  However, Dverin discloses that it was known in the art to incorporate multiple chambers in a container, the chambers holding different contents and a connector that extends through each chamber such that activation of the connector unseals each of the chambers at the same time.  One of ordinary skill in the art would have found it obvious to incorporate an additional third chamber to Vogel that also mixes with the other chambers at the same time through activation of the tab and connector.  The motivation would have been to mix additional contents to the overall mixture.  Applicant further argues that it would not be obvious to incorporate a lid to Vogel and make it integral with the tab since Vogel already discloses a closure.  However, the closure of Vogel covers the compartment and does not cover the tab and thus the tab is exposed to outside elements.  Karabinis discloses that incorporation of a lid covering a tab and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735